UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Ave. Bloomington, IL61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. Semi-Annual Report December 31, 2007 COUNTRY Growth Fund COUNTRY Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS January 2008 Dear Shareholders: In 1854, Henry David Thoreau wrote “Our houses are such unwieldy property that we are often imprisoned rather than housed by them”.While the context may be different in 2007, Thoreau’s words ring with truth today. Houses, and the mortgages taken out to finance their purchase, were the most important factor in financial markets for 2007. By year-end, not only were consumers imprisoned by the housing market but they were joined by major banks, brokerages and the overall economy. In hindsight, a perfect storm developed related to housing markets over the past several years. In the wake of the technology bust of 2000-2001, the Federal Reserve provided incredible monetary stimulus to the economy in order to ward off a deflationary spiral. Short-term interest rates dropped all the way to 1%, reducing borrowing costs for both businesses and consumers. Demand for housing accelerated as the “American Dream” of home ownership became obtainable for large numbers of consumers. At the same time, debt securitization allowed banks to sell loans in the capital markets rather than hold them on their own balance sheets. With risk passing to the ultimate purchaser of a debt security, loan production volume became paramount and myriad alternatives to the traditional 30-year fixed rate mortgage were developed. Historical checks and balances of credit, employment, and income verification were neglected. Demand for housing pushed prices of existing homes continually higher and spurred development of new projects across the country. As home values increased, so did re-financings of mortgages allowing consumers to spend the increased values in their homes, in effect turning the house into an ATM. The “bubble” that fueled the stock market in the late 1990’s was transferred to housing. But, “bubbles” eventually collapse and as higher interest rates (needed to fight inflationary pressures) combined with mortgage rate re-sets that consumers could no longer afford, housing markets began to deflate in 2007. Home inventories rose, house prices appear to be dropping, rate re-sets still loom for many, lenders (those that have not gone bankrupt) have tightened their standards, and securitization markets have effectively shut down. Eventually, the problems should be sorted out but that process will take time. Banks must rebuild their balance sheets and confidence needs to return to debt markets. Looking ahead, there are concerns that other areas of the credit markets could experience pressure and that reduced liquidity could constrain consumer spending. Economic growth will most likely slow in early 2008 and the odds of a recession occurring have increased. Bond markets were exceptionally volatile, especially in the second half of the year. As investors fled to the quality of U.S. Treasury securities in the wake of deteriorating conditions in sub-prime mortgage markets, interest rate spreads widened significantly across all bond market sectors. Market fears and concern about economic impacts forced the Fed to cut short-term rates by 50 basis points in September followed by 25 basis point cuts in October and December (A basis point is one hundredth of a percentage point (.01%)). Further cuts are anticipated as 2008 unfolds. Volatility was also present in equity markets. The S&P 500 fell almost 10% in July and August, rallied to a new high by October following the first Fed rate cut, dropped another 10% by late November before rallying, then fading, into year-end. Stocks impacted by financial markets and by discretionary consumer spending were exceptionally weak during this period. As we enter 2008, we expect the turbulence to continue. The Fed must chart a course in monetary policy between inflationary pressures and recessionary forces. The global economy, too, has increasing importance for domestic markets as interdependencies and linkages have grown. In addition, there will be a change in leadership of the country as the presidential election year proceeds. We are mindful of all these risks as we search for attractive opportunities for investment. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY GROWTH FUND Inception Date 04/21/66 (Class Y) The annualized returns for the Fund(s) for the period ended December 31, 2007 are as follows: 1 Year 5 Year 10 Years 6.43% 10.55% 6.58% Gross Expense Ratio: 1.20% These returns assume all dividends and capital gains distributions were re-invested in the Fund and a net expense ratio of 1.19% reflecting voluntary fee waivers in effect. Certain service providers have contractually agreed to waive fees and reimburse other Fund expenses until October 31, 2008, so that all custody fees are waived for the Growth Fund. The fee waiver and expense reimbursement may be terminated at any time after October 31, 2008 at the discretion of the service providers.In the absence of fee waivers, returns would be reduced. Over the past year, domestic equity markets as measured by the S&P 500 Index had a total return of 5.49%.The average mutual fund with similar characteristics as the Growth Fund (represented by Lipper, Inc.’s Large-Cap Core group) returned 5.73% during this same time period.As of December 31, 2007, based on total returns, the Growth Fund (Class Y) ranked in the 43rd percentile compared to the Lipper peer group for the past year and in the 72nd and top 19th percentiles for the past five and ten years, out of 835, 572, and 287 funds, respectively. Six months ago, in the annual report, we mentioned some potential “dark clouds” that we could see on the horizon for equity markets. In the second half of 2007, we saw some of those clouds turn into storms related to sub-prime mortgage lending and the financing of those loans in credit markets. Many of the country’s largest financial institutions have had to take charges to earnings and write down the value of assets to address the situation. While the fund did not entirely escape the impact of lower stock prices that resulted, our portfolio positioning in light of the risks we saw allowed the Fund to out-perform the S&P 500 for the year. We continue to be mindful of the impact that developments in credit markets can have on the U.S. consumer and the domestic economy as a whole. For now, we are maintaining a defensive posture with the Fund’s structure while we look for evidence of improving conditions. COUNTRY BOND FUND Inception Date 01/02/97 (Class Y) The annualized total returns for the Fund for the period ending December 31, 2007 are as follows: 1 Year 5 Year 10 Year 6.72% 3.94% 5.64% Gross Expense Ratio: 0.91% These returns assume all dividend and capital gain distributions were re-invested in the Fund and a net expense ratio of 0.86% reflecting voluntary fee waivers in effect. Certain service providers have contractually agreed to waive fees and reimburse other Fund expenses until October 31, 2008, so that all custody fees are waived for the Bond Fund and so that Total Annual Fund Operating. The fee waiver and expense reimbursement may be terminated at any time after October 31, 2008 at the discretion of the service providers. In the absence of fee waivers, returns would be reduced. The bond market was transformed in 2007 by the collapse of the most speculative mortgage sector (subprime).The freewheeling years of credit creation gave way to credit constriction.At the beginning of 2007 investors were throwing money at newfangled debt securities and derivatives for a bit more yield.This proved to be a major mistake as these investments rapidly lost value resulting in losses of tens of billions of dollars.The effect was government bonds having the highest return of all bond categories, 8.76%.In comparison, corporate bonds delivered a 4.64% return.Investors were seeking safety in very turbulent times. We entered 2007 with an overweighting in government and agency bonds.We underweighted corporate debt as we felt we were not being compensated for credit risk.As yield spreads gapped wider in the last six months of the year, we began reversing this position.Mortgage securities have also seen their yield spreads widen sharply with the housing turmoil.We feel this sector now offers good value and are increasing our holdings. As we enter 2008, government debt largely trades with a 3% handle.Historically these are low interest rate levels.At some point we may look for opportunities to reduce the duration of the portfolio.However, with recession looming, rates could continue to trend lower in the first half of 2008. Sincerely, Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.You cannot invest directly in an index. The Lipper Large Cap Core Funds are Funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. The federal government guarantees interest payments from government securities while dividend payments carry no such guarantee.Government securities, if held to maturity, guarantee the timely payment of principal and interest. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of Funds with similar investment objectives.Rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. For use only when accompanied or preceded by a prospectus. The Distributor of the COUNTRY Mutual Funds is Quasar Distributors, LLC (2/08). COUNTRY Mutual Funds — Expense Example December 31, 2007 (unaudited) As a shareholder of the COUNTRY Growth Fund or COUNTRY Bond Fund, you incur ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested for the period 7/01/07 – 12/31/07. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Funds charge no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY Growth Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/07 12/31/07 7/1/07 – 12/31/07* Actual(1) $1,000.00 $ 993.70 $5.86 Hypothetical(2) $1,000.00 $1,019.25 $5.94 (1) Ending account values and expenses paid during the period based on a (0.63%) return.The return is considered after expenses are deducted from the fund. (2) Ending account values and expenses paid during the period based on a 5.00% annual return.The return is considered before expenses are deducted from the fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.17%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). COUNTRY Bond Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/07 12/31/07 7/1/07 – 12/31/07* Actual(1) $1,000.00 $1,056.00 $4.39 Hypothetical(2) $1,000.00 $1,020.86 $4.32 (1) Ending account values and expenses paid during the period based on a 5.60% return.The return is considered after expenses are deducted from the fund. (2) Ending account values and expenses paid during the period based on a 5.00% annual return.The return is considered before expenses are deducted from the fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 4 COUNTRY Mutual Funds — Expense Example December 31, 2007 (unaudited) COUNTRY Growth Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/07 12/31/07 7/1/07 – 12/31/07* Actual(1) $1,000.00 $994.10 $5.86 Hypothetical(2) $1,000.00 $1,019.25 $5.94 (1) Ending account values and expenses paid during period based on a (0.59%) return.The return is considered after expenses are deducted from the fund. (2) Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.17%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). COUNTRY Bond Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/07 12/31/07 7/1/07 – 12/31/07* Actual(1) $1,000.00 $1,055.60 $4.39 Hypothetical(2) $1,000.00 $1,020.86 $4.32 (1) Ending account values and expenses paid during period based on a 5.56% return.The return is considered after expenses are deducted from the fund. (2) Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 5 COUNTRY Mutual Funds — Allocation of Portfolio AssetsDecember 31, 2007 (unaudited) COUNTRY Growth Fund* COUNTRY Bond Fund* * Expressed as a percentage of total investments. 6 COUNTRY Mutual Funds — Portfolio Highlights COUNTRY Growth Fund Average Annual ReturnsDecember 31, 2007 1 Year 5 Years 10 Years COUNTRY Growth Fund — Class Y (04/21/66) 6.43% 10.55% 6.58% S&P 500 Index(1) 5.49% 12.83% 5.91% Lipper Large Cap Core Funds Average(2) 5.73% 11.70% 5.04% (1) The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. (2) The Lipper Large Cap Core Funds Average consists of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. Ten Largest Holdings (excludes short-term investments)December 31, 2007 Value Percent of Fund General Electric Company $ 6,598,460 2.97 % Exxon Mobil Corporation 6,511,455 2.93 % The Procter & Gamble Company 6,020,440 2.71 % CVS Caremark Corporation 5,326,500 2.40 % Halliburton Company 5,231,580 2.36 % Johnson & Johnson 5,202,600 2.34 % Intel Corporation 5,172,040 2.33 % Microsoft Corporation 5,058,760 2.28 % Wal-Mart Stores, Inc. 4,838,554 2.18 % AT&T, Inc. 4,571,600 2.06 % $ 54,531,989 24.56 % COUNTRY Bond Fund Average Annual ReturnsDecember 31, 2007 1 Year 5 Years 10 Years COUNTRY Bond Fund — Class Y (01/02/97) 6.72% 3.94% 5.64% Merrill Lynch U.S. Domestic Master Bond Index(1) 7.17% 4.49% 6.02% Lipper Intermediate Investment-Grade Debt Funds Average(2) 4.71% 3.88% 5.18% (1) The Merrill Lynch U.S. Domestic Master Bond Index is a basket of publicly issued Government Bonds, Corporate Bonds and Mortgage Pass Through Securities with maturities greater than one year. (2) The Lipper Intermediate Investment-Grade Debt Funds Average consists of funds that, by portfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years. Ten Largest Holdings (excludes short-term investments)December 31, 2007 Value Percent of Fund United States Treasury Bond, 4.500%, 2/15/2036 $ 4,522,851 3.06 % Federal Home Loan Mortgage Corp., 5.500%, 3/1/2022 2,714,846 1.84 % United States Treasury Bond, 5.000%, 5/15/2037 2,179,844 1.47 % United States Treasury Note, 4.875%, 8/15/2016 2,129,688 1.44 % United States Treasury Note, 4.625%, 8/31/2011 2,093,750 1.42 % United States Treasury Note, 4.875%, 8/15/2009 2,055,312 1.39 % Federal Home Loan Mortgage Corp., 6.000%, 5/1/2037 2,019,383 1.37 % LB-UBS Commercial Mortgage Trust, 4.799%, 12/15/2029 1,976,473 1.34 % Federal Home Loan Mortgage Corp., 6.000%, 8/1/2037 1,972,115 1.33 % United States Treasury Bond, 5.375%, 2/15/2031 1,858,958 1.26 % $ 23,523,220 15.92 % 7 COUNTRY Mutual Funds — Schedule of Investments December 31, 2007 (unaudited) COUNTRY Growth Fund Shares Value COMMON STOCKS — 97.02% Consumer Discretionary — 9.17% Best Buy Co., Inc. 52,000 $ 2,737,800 Carter's, Inc. (a) 119,200 2,306,520 Gentex Corporation 151,400 2,690,378 H&R Block, Inc. 95,600 1,775,292 The Home Depot, Inc. 95,200 2,564,688 Kohl's Corporation (a) 54,500 2,496,100 Limited Brands 155,000 2,934,150 Target Corporation 57,000 2,850,000 20,354,928 Consumer Staples — 14.61% Altria Group, Inc. 60,000 4,534,800 Archer-Daniels-Midland Company 93,000 4,317,990 CVS Caremark Corporation 134,000 5,326,500 The Kroger Co. 60,000 1,602,600 McCormick & Company 64,700 2,452,777 The Procter & Gamble Company 82,000 6,020,440 Sysco Corporation 107,100 3,342,591 Wal-Mart Stores, Inc. 101,800 4,838,554 32,436,252 Energy — 13.10% Apache Corporation 36,900 3,968,226 Chesapeake Energy Corp. 76,400 2,994,880 ChevronTexaco Corp. 35,000 3,266,550 ConocoPhillips 31,000 2,737,300 Exxon Mobil Corporation 69,500 6,511,455 Halliburton Company 138,000 5,231,580 Schlumberger Limited (b) 44,500 4,377,465 29,087,456 Financials — 12.21% ACE Limited (b) 57,200 3,533,816 AFLAC INCORPORATED 35,400 2,217,102 American Express Company 60,000 3,121,200 American International Group, Inc. 73,100 4,261,730 Bank of America Corporation 38,669 1,595,483 The Bank of New York Company, Inc. 60,094 2,930,183 Citigroup Inc. 105,300 3,100,032 JPMorgan Chase & Co. 79,620 3,475,413 Wells Fargo & Company 95,000 2,868,050 27,103,009 Health Care — 12.46% Abbott Laboratories 66,500 3,733,975 Amgen Inc. (a) 52,000 2,414,880 Forest Laboratories, Inc. (a) 57,800 2,106,810 Johnson & Johnson 78,000 5,202,600 Medco Health Solutions, Inc. (a) 23,600 2,393,040 Medtronic, Inc. 83,600 4,202,572 Pfizer Inc. 135,000 3,068,550 Wellpoint Inc. (a) 51,600 4,526,868 27,649,295 Industrials — 11.27% 3M Co. 44,200 3,726,944 Caterpillar Inc. 43,000 3,120,080 Emerson Electric Co. 44,000 2,493,040 FedEx Corp. 23,900 2,131,163 General Electric Company 178,000 6,598,460 Illinois Tool Works, Inc. 58,400 3,126,736 Monster Worldwide, Inc. (a) 70,000 2,268,000 Trinity Industries, Inc. 56,000 1,554,560 25,018,983 Information Technology — 16.62% Cisco Systems, Inc. (a) 112,000 3,031,840 EMC Corporation (a) 111,000 2,056,830 Intel Corporation 194,000 5,172,040 International Business Machines Corporation 24,400 2,637,640 Intuit Inc. (a) 113,900 3,600,379 Iron Mountain, Inc. (a) 77,990 2,887,190 Microsoft Corporation 142,100 5,058,760 Nokia Corp. - ADR 85,000 3,263,150 Oracle Corp. (a) 117,000 2,641,860 QUALCOMM Inc. 69,100 2,719,085 Western Union Company 158,000 3,836,240 36,905,014 Materials — 2.29% Alcoa Inc. 72,000 2,631,600 Newmont Mining Corporation 50,000 2,441,500 5,073,100 Telecommunication Services — 3.29% AT&T, Inc. 110,000 4,571,600 Verizon Communications Inc. 62,400 2,726,256 7,297,856 Utilities — 2.00% Dominion Resources Inc. 93,400 4,431,830 TOTAL COMMON STOCKS (Cost $153,495,084) 215,357,723 Principal Amount MORTGAGE BACKED SECURITIES — 0.16% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ 74,358 73,760 Federal Home Loan Mortgage Corp. 7.150%, 09/25/2028 (d) 162,239 161,721 Government National Mortgage Association 9.500%, 06/15/2009 207 214 9.000%, 07/15/2016 2,987 3,216 6.500%, 07/15/2029 10,952 11,366 Mortgage IT Trust 4.250%, 02/25/2035 (d) 67,565 65,573 Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $44,819) (c) 38,127 38,353 TOTAL MORTGAGE BACKED SECURITIES (Cost $355,422) 354,203 SHORT TERM INVESTMENTS — 2.86% Commercial Paper — 0.90% American Express Credit Corp. 4.300%,01/13/2008 2,000,000 1,999,522 The accompanying notes are an integral part of these financial statements. 8 COUNTRY Mutual Funds — Schedule of Investments December 31, 2007 (unaudited) COUNTRY Growth Fund (continued) Shares Value Money Market Funds — 1.96% Federated Prime Obligations Fund 1,348,564 $ 1,348,564 Janus Money Market Fund 3,000,000 3,000,000 4,348,564 TOTAL SHORT TERM INVESTMENTS (Cost $6,348,086) 6,348,086 TOTAL INVESTMENTS — 100.04% (Cost $160,198,592) 222,060,012 LIABILITIES IN EXCESS OF OTHER ASSETS — (0.04)% (78,333 ) TOTAL NET ASSETS — 100.00% $ 221,981,679 Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing. (b) Foreign issuer. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of December 31, 2007 these securities represented 0.02% of total net assets. (d) The coupon rate shown on variable rate securities represents the rates at December 31, 2007. The accompanying notes are an integral part of these financial statements. 9 COUNTRY Mutual Funds — Schedule of Investments December 31, 2007 (unaudited) COUNTRY Bond Fund Shares Value PREFERRED STOCKS — 0.35% Fannie Mae Preferred (Acquired 12/07/2007, Cost $250,000) (a) 10,000 $ 255,000 Freddie Mac Preferred (Acquired 12/03/2007, Cost $254,500) (a) 10,000 261,500 TOTAL PREFERRED STOCKS (Cost $504,500) 516,500 Principal Amount ASSET BACKED SECURITIES — 5.52% AEP Texas Central Transportation 5.170%, 01/01/2020 $ 1,000,000 976,722 Capital Auto Receivables Asset Trust 5.030%, 10/15/2009 480,030 480,305 5.210%, 03/17/2014 500,000 506,026 CIT Equipment Collateral 5.050%, 04/20/2014 800,000 816,736 Citibank Credit Card Issuance Trust 4.150%, 07/07/2017 200,000 189,570 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 1,145,385 1,118,009 5.363%, 03/25/2030 400,000 396,804 4.931%, 05/25/2032 (b) 352,832 338,188 FedEx Corp. 6.720%, 07/15/2023 304,039 324,272 Green Tree Financial Corporation 6.870%, 01/15/2029 63,765 67,159 Harley-Davidson Motorcycle Trust 5.520%, 11/15/2013 500,000 507,129 PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 400,000 393,371 Residential Asset Mortgage Products, Inc. 4.767%, 10/25/2032 1,047,981 1,035,941 Residential Asset Securities Corporation 5.600%, 06/25/2034 1,000,000 1,003,297 TOTAL ASSET BACKED SECURITIES (Cost $8,149,754) 8,153,529 CORPORATE BONDS — 20.34% Abbott Laboratories 5.600%, 05/15/2011 400,000 414,258 Alabama Power Co. 5.500%, 10/15/2017 250,000 253,109 Alcoa, Inc. 5.550%, 02/01/2017 400,000 388,066 American Express Travel 5.250%, 11/21/2011 (Acquired 07/27/2007, Cost $642,214) (a) 650,000 651,451 American Honda Finance Corporation 4.500%, 05/26/2009 (Acquired 05/18/2004, Cost $299,361) (a) 300,000 300,628 Anadarko Petroleum Corp. 5.950%, 09/15/2016 500,000 509,115 ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired 01/10/2003, Cost $249,218) (a) 250,000 244,617 AT&T Inc. 5.625%, 06/15/2016 500,000 505,708 Baltimore Gas and Electric Company 6.730%, 06/12/2012 650,000 693,787 Bank of America Corporation 5.300%, 03/15/2017 1,000,000 972,376 Bank of America Corporation 6.975%, 03/07/2037 250,000 277,191 Burlington Northern Santa Fe 5.720%, 01/15/2024 468,575 468,238 Caterpillar Inc. 5.700%, 08/15/2016 500,000 508,125 Central Illinois Public Service Co. 7.610%, 06/01/2017 300,000 309,869 Cisco Systems Inc. 5.250%, 02/22/2011 500,000 512,629 Citigroup, Inc. 5.250%, 02/27/2012 1,000,000 1,007,715 5.500%, 08/27/2012 250,000 254,961 Comcast Corporation 6.500%, 01/15/2017 750,000 781,989 CSX Corporation 6.420%, 06/15/2010 250,000 261,694 CSX Transportation, Inc. 6.500%, 04/15/2014 600,000 643,624 Daimler Chrysler NA Holding Co. 4.750%, 01/15/2008 250,000 249,527 E. I. Du Pont De Nemours 5.250%, 12/15/2016 250,000 245,967 Federated Retail Holdings, Inc. 5.900%, 12/01/2016 750,000 706,347 Florida Power Corporation 4.800%, 03/01/2013 300,000 298,170 General Electric Capital Corporation 3.000%, 06/27/2018 (b) 856,000 836,327 General Electric Company 5.000%, 02/01/2013 300,000 303,817 Georgia Power Company 5.700%, 06/01/2017 500,000 513,372 Goldman Sachs Group, Inc. 6.250%, 09/01/2017 400,000 416,120 GTE South, Inc. 6.000%, 02/15/2008 400,000 401,028 Halliburton Company 6.750%, 02/01/2027 100,000 107,734 Harley Davidson Funding 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $199,772) (a) 200,000 198,288 Harrah's Operating Company, Inc. 6.500%, 06/01/2016 500,000 372,500 Home Depot, Inc. 5.250%, 12/16/2013 500,000 486,408 Ingersoll-Rand Co. 6.015%, 02/15/2028 (d) 500,000 531,315 International Bank Reconstruction & Development 6.000%, 03/04/2020 (b) (d) 500,000 397,500 International Business Machines Corp. 4.750%, 11/29/2012 500,000 503,674 Johnson & Johnson 5.150%, 08/15/2012 500,000 525,491 Kellogg Co. 5.125%, 12/03/2012 500,000 504,187 Kimberly Clark Corp. 6.125%, 08/01/2017 500,000 526,800 Lowes Cos, Inc. 6.650%, 09/15/2037 500,000 507,097 The accompanying notes are an integral part of these financial statements. 10 COUNTRY Mutual Funds — Schedule of Investments December 31, 2007 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Madison Gas & Electric 6.200%, 09/15/2008 $ 300,000 $ 302,968 Marshall & Ilsley Bank 2.900%, 08/18/2009 109,091 106,895 Merck & Co. Inc. 5.760%, 05/03/2037 200,000 213,734 Merrill Lynch Co Inc. 6.050%, 08/15/2012 300,000 305,758 Morgan Stanley 5.750%, 08/31/2012 200,000 204,152 PepsiAmericas, Inc. 4.875%, 01/15/2015 500,000 491,435 Perforadora Centrale 5.240%, 12/15/2018 (d) 293,362 311,642 Province of Ontario 5.500%, 10/01/2008 (d) 400,000 403,100 Rowan Companies, Inc. 5.880%, 03/15/2012 635,000 666,382 Shell International Finance 5.625%, 06/27/2011 (d) 500,000 522,038 Target Corporation 5.875%, 07/15/2016 750,000 754,767 Time Warner, Inc. 6.875%, 05/01/2012 500,000 526,504 Transocean, Inc. 5.250%, 03/15/2013 (d) 300,000 300,665 U.S. Central Credit Union 2.700%, 09/30/2009 181,818 179,500 U.S. Trade Funding Corp. 4.260%, 11/15/2014 (Acquired 12/14/2004, Cost $245,083) (a) 246,238 249,614 Union Pacific Railroad Company 6.630%, 01/27/2022 366,347 397,498 5.866%, 07/02/2030 499,965 542,212 United Technologies Corp. 5.375%, 12/15/2017 600,000 605,236 Vessel Management Services Inc. 4.960%, 11/15/2027 320,000 331,798 Viacom, Inc. 5.750%, 04/30/2011 (Acquired 04/05/2006, Cost $496,980) (a) 500,000 506,289 Wachovia Corp. 5.750%, 06/15/2017 500,000 496,943 Wal-Mart Stores, Inc. 4.125%, 02/15/2011 1,074,000 1,066,655 Walt Disney Company 4.700%, 12/01/2012 500,000 499,983 Wells Fargo Cap X 5.950%, 12/01/2036 200,000 186,655 Wells Fargo Company 4.875%, 01/12/2011 800,000 810,755 5.625%, 12/11/2017 500,000 500,306 TOTAL CORPORATE BONDS (Cost $29,642,907) 30,074,303 MORTGAGE BACKED SECURITIES — 37.55% American Tower Trust 5.420%, 04/15/2037 500,000 494,840 Bank of America Commercial Mortgage Inc. 7.333%, 11/15/2031 1,000,000 1,033,668 Bank of America Mortgage Securities 5.250%, 10/25/2020 684,076 681,023 Chase Funding Mortgage Loan 4.515%, 02/25/2014 319,898 310,410 Chase Mortgage Finance Corporation 5.500%, 11/25/2035 500,000 502,107 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 520,508 516,316 6.000%, 11/25/2036 400,000 391,029 Countrywide Alternative Loan Trust 6.000%, 05/25/2033 525,447 528,420 5.500%, 05/25/2036 500,000 460,580 CS First Boston Mortgage Securities Corporation 4.980%, 02/25/2032 700,000 672,761 Deutsche Alternative Mortgage Securities, Inc. 5.500%, 02/25/2036 257,666 256,718 Deutsche Mortgage Securities, Inc. 5.075%, 06/26/2035 (Acquired 09/22/2005, Cost $353,693) (a) (b) 353,860 351,418 Federal Home Loan Mortgage Corp. 5.500%, 03/01/2009 53,260 53,872 7.000%, 03/01/2012 91,216 94,315 4.500%, 05/01/2013 476,798 478,839 5.125%, 12/15/2013 299,666 301,100 5.500%, 10/01/2014 83,936 84,966 5.000%, 03/01/2015 265,766 270,283 6.500%, 03/01/2015 176,138 182,596 5.000%, 12/15/2017 750,000 751,364 5.000%, 11/15/2018 600,000 600,967 5.750%, 12/15/2018 422,381 428,641 5.000%, 10/01/2020 419,822 420,234 5.500%, 03/01/2022 2,681,735 2,714,846 4.500%, 11/15/2023 1,000,000 953,875 5.500%, 10/15/2025 500,000 504,116 7.150%, 09/25/2028 (b) 324,479 323,443 6.500%, 10/01/2029 192,753 199,800 5.000%, 10/15/2031 400,000 394,163 5.000%, 06/01/2034 344,898 336,893 5.344%, 02/01/2037 (b) 907,244 915,936 6.000%, 05/01/2037 1,989,670 2,019,383 6.000%, 08/01/2037 1,943,097 1,972,115 Federal National Mortgage Association 6.500%, 03/01/2008 3,116 3,110 5.000%, 03/01/2010 99,154 99,930 5.000%, 03/01/2013 135,755 137,519 4.500%, 04/01/2013 155,129 155,618 5.000%, 04/01/2013 117,525 119,052 5.000%, 05/01/2013 219,562 222,449 5.500%, 06/01/2013 102,529 104,848 3.500%, 09/01/2013 444,164 434,722 4.500%, 09/01/2013 195,114 195,736 5.500%, 10/01/2013 252,877 259,082 5.000%, 02/01/2014 630,732 639,845 3.500%, 02/25/2015 46,819 46,516 4.000%, 05/01/2015 895,810 885,877 6.000%, 06/25/2016 403,974 409,806 4.500%, 06/25/2018 1,250,000 1,212,723 4.500%, 01/01/2019 775,924 763,449 6.500%, 05/01/2019 93,480 96,478 4.509%, 01/01/2020 (b) 232,901 227,419 4.500%, 04/01/2020 701,747 690,003 5.500%, 04/25/2023 500,000 503,135 5.500%, 09/01/2025 487,109 489,444 The accompanying notes are an integral part of these financial statements. 11 COUNTRY Mutual Funds — Schedule of Investments December 31, 2007 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Federal National Mortgage Association (continued) 5.500%, 02/01/2033 $ 260,512 $ 260,976 5.500%, 07/01/2033 885,034 885,690 4.124%, 05/01/2034 (b) 156,954 155,920 5.500%, 07/01/2035 1,125,603 1,124,916 5.500%, 12/01/2035 442,772 442,502 5.290%, 11/25/2043 1,000,000 1,014,016 6.500%, 02/25/2044 306,841 327,408 6.500%, 05/25/2044 354,216 373,267 First Nationwide Trust 6.750%, 10/21/2031 42,150 43,191 GE Capital Commercial Mortgage Corporation 6.531%, 05/15/2033 500,000 525,508 4.706%, 05/10/2043 980,277 974,348 GMAC Commercial Mortgage Securities Inc. 6.650%, 09/15/2035 123,443 124,115 Government National Mortgage Association 4.500%, 05/20/2014 252,871 251,587 4.140%, 03/16/2018 1,049,895 1,039,627 4.116%, 03/16/2019 684,097 677,521 4.031%, 01/16/2021 1,121,947 1,108,975 6.500%, 04/15/2026 109,255 113,517 8.000%, 07/15/2026 51,114 55,285 4.130%, 02/16/2027 526,848 521,922 3.727%, 03/16/2027 853,495 840,377 6.500%, 07/15/2029 62,100 64,447 7.500%, 11/15/2029 65,422 69,818 6.000%, 06/15/2031 591,057 606,560 6.000%, 02/15/2032 75,607 77,547 5.000%, 01/15/2033 1,111,055 1,095,138 3.998%, 10/16/2033 1,533,454 1,516,050 4.920%, 05/16/2034 600,000 594,785 6.000%, 10/15/2036 877,894 899,265 GS Mortgage Securities Corporation II 6.620%, 10/18/2030 160,650 160,872 Heller Financial Commercial Mortgage 7.750%, 01/15/2034 342,170 356,957 JP Morgan Commercial Mortgage Finance Corp. 5.050%, 12/12/2034 300,000 302,454 LB-UBS Commercial Mortgage Trust 6.058%, 06/15/2020 132,218 134,493 4.799%, 12/15/2029 2,000,000 1,976,473 Master Adjustable Rate Mortgages Trust 3.818%, 04/21/2034 321,816 318,552 Master Alternative Loan Trust 5.000%, 06/25/2015 288,868 284,901 Merrill Lynch Mortgage Investors, Inc. 5.880%, 12/15/2030 585,160 587,131 Mortgage IT Trust 4.250%, 02/25/2035 (b) 608,087 590,153 Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $101,748) (a) 96,072 96,823 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $379,766) (a) 362,209 364,357 Residential Asset Securitization Trust 4.750%, 02/25/2019 381,698 375,853 Salomon Brothers Mortgage Securities VII 6.168%, 11/13/2036 79,830 79,820 Small Business Administration Combination Trust 5.314%, 11/15/2036 (Acquired 10/30/2006, Cost $999,961) (a) 1,000,000 992,400 Small Business Administration Participation Certificates 3.530%, 05/01/2013 257,471 252,328 5.080%, 11/01/2022 387,663 388,821 4.640%, 05/01/2023 485,231 480,527 5.570%, 03/01/2026 370,263 380,844 Structured Asset Securities Corporation 5.540%, 11/25/2032 (b) 92,255 89,498 Vendee Mortgage Trust 5.750%, 11/15/2032 200,000 203,386 Wachovia Bank Commercial Mortgage Trust 5.408%, 07/15/2041 (b) 250,000 254,699 5.509%, 04/15/2047 500,000 486,080 Washington Mutual 6.549%, 01/25/2033 (b) 111,425 110,199 4.834%, 10/25/2035 (b) 352,386 349,786 Wells Fargo Mortgage Backed Securities Trust 5.500%, 02/25/2018 400,000 400,186 4.450%, 10/25/2033 717,782 694,136 5.595%, 07/25/2036 (b) 1,112,908 1,118,241 TOTAL MORTGAGE BACKED SECURITIES (Cost $55,133,506) 55,512,046 MUNICIPAL BONDS — 1.02% Kentucky State Property & Buildings Community Revenue Bond 5.100%, 10/01/2015 500,000 504,035 Ohana Military Commercial LLC Notes 5.675%, 10/01/2026 1,000,000 999,920 TOTAL MUNICIPAL BONDS (Cost $1,501,574) 1,503,955 U.S. GOVERNMENT AGENCY ISSUES — 8.58% (c) Federal Farm Credit Bank 6.690%, 09/08/2010 500,000 538,965 Federal Home Loan Bank 4.000%, 07/15/2011 (b) 150,000 150,009 4.840%, 01/25/2012 562,533 574,627 4.720%, 09/20/2012 390,309 390,407 4.000%, 06/19/2013 (b) 100,000 99,862 4.000%, 06/26/2013 (b) 540,000 539,736 4.000%, 07/09/2013 (b) 250,000 249,502 4.250%, 07/15/2013 (b) 600,000 599,990 4.000%, 07/23/2013 (b) 210,000 209,833 5.000%, 07/23/2013 (b) 385,000 385,219 5.000%, 03/17/2014 (b) 150,000 150,269 5.250%, 06/18/2014 1,000,000 1,063,139 4.500%, 07/02/2015 (b) 1,100,000 1,097,175 4.000%, 12/30/2015 (b) 575,000 570,111 4.000%, 03/30/2016 (b) 150,000 150,197 4.000%, 04/22/2016 (b) 340,000 339,758 4.500%, 06/05/2018 (b) 350,000 349,784 4.250%, 06/12/2018 (b) 600,000 599,624 4.250%, 06/19/2018 (b) 400,000 398,674 4.500%, 06/19/2018 (b) 300,000 298,994 4.000%, 06/26/2018 (b) 425,000 423,755 4.250%, 06/26/2018 (b) 200,000 198,905 4.500%, 06/26/2018 (b) 350,000 349,152 4.000%, 07/09/2018 (b) 200,000 198,446 4.250%, 07/17/2018 (b) 1,000,000 994,468 4.500%, 07/23/2018 (b) 200,000 199,836 5.000%, 07/30/2018 (b) 400,000 400,022 The accompanying notes are an integral part of these financial statements. 12 COUNTRY Mutual Funds — Schedule of Investments December 31, 2007 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Federal Home Loan Mortgage Corp. 4.750%, 02/21/2013 $ 300,000 $ 310,559 New Valley Generation IV 4.687%, 01/15/2022 321,114 314,987 Overseas Private Investment Company 3.420%, 01/15/2015 265,781 264,288 5.685%, 05/15/2012 250,000 267,540 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $12,199,608) 12,677,833 U.S. TREASURY OBLIGATIONS — 17.67% U.S. Treasury Bonds — 5.79% 5.375%, 02/15/2031 1,650,000 1,858,958 4.500%, 02/15/2036 4,500,000 4,522,851 5.000%, 05/15/2037 2,000,000 2,179,844 8,561,653 U.S. Treasury Inflation Index Bonds — 0.87% 2.375%, 01/15/2025 1,219,196 1,279,912 U.S. Treasury Inflation Index Notes — 2.95% 0.875%, 04/15/2010 992,529 989,154 3.000%, 07/15/2012 1,394,364 1,510,096 1.875%, 07/15/2013 341,256 351,664 2.000%, 01/15/2014 395,742 408,761 2.500%, 07/15/2016 1,034,510 1,103,201 4,362,876 U.S. Treasury Notes — 8.06% 4.625%, 03/31/2008 1,000,000 1,003,359 4.875%, 08/31/2008 1,000,000 1,008,750 4.875%, 08/15/2009 2,000,000 2,055,312 4.750%, 03/31/2011 1,000,000 1,049,062 4.625%, 08/31/2011 2,000,000 2,093,750 4.250%, 11/15/2014 900,000 928,477 4.125%, 05/15/2015 600,000 611,765 4.500%, 11/15/2015 1,000,000 1,041,953 4.875%, 08/15/2016 2,000,000 2,129,688 11,922,116 TOTAL U.S. TREASURY OBLIGATIONS (Cost $25,087,127) 26,126,557 SHORT TERM INVESTMENTS — 9.10% Money Market Funds — 9.10% Federated Prime Obligations Fund 6,703,130 6,703,130 Janus Money Market Fund 6,752,798 6,752,798 TOTAL SHORT TERM INVESTMENTS (Cost $13,455,928) 13,455,928 TOTAL INVESTMENTS — 100.13% (Cost $145,674,904) 148,020,651 LIABILITIES IN EXCESS OF OTHER ASSETS — (0.13)% (199,034 ) TOTAL NET ASSETS — 100.00% $ 147,821,617 Percentages are stated as a percent of net assets. (a) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of December 31, 2007, these securities represented 3.03% of total net assets. (b) The coupon rate shown on variable rate securities represents the rates at December 31, 2007. (c) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (d) Foreign issuer. The accompanying notes are an integral part of these financial statements. 13 Statements of Assets and Liabilities December 31, 2007 (unaudited) COUNTRY COUNTRY Growth Bond Fund Fund Assets: Investments in securities: At cost $ 160,198,592 $ 145,674,904 At value $ 222,060,012 $ 148,020,651 Cash 14,321 692,844 Receivable for capital stock sold 118,365 109,030 Dividends receivable 207,238 — Interest receivable 23,211 1,260,751 Prepaid expenses and other assets 39,761 30,273 Total assets 222,462,908 150,113,549 Liabilities: Payable for capital stock redeemed 128,100 2,109,896 Payable to Advisor 139,502 50,997 Accrued expenses and other liabilities 213,627 131,039 Total liabilities 481,229 2,291,932 Net Assets $ 221,981,679 $ 147,821,617 Net Assets Consist of: Paid in capital $ 157,401,463 $ 146,307,134 Undistributed net investment income (loss) 55,161 (522,026 ) Accumulated net realized gain (loss) on investments 2,663,635 (309,238 ) Net unrealized appreciation on investments 61,861,420 2,345,747 Total — representing net assets applicable to outstanding capital stock $ 221,981,679 $ 147,821,617 Class Y: Net assets $ 201,795,673 $ 140,566,892 Shares outstanding 8,438,759 13,782,353 Net asset value, redemption price and offering price per share $ 23.91 $ 10.20 Class A: Net assets $ 20,186,006 $ 7,254,725 Shares outstanding 843,359 705,408 Net asset value and redemption price per share $ 23.94 $ 10.28 Maximum offering price per share $ 25.33 $ 10.74 The accompanying notes are an integral part of these financial statements. 14 Statements of Operations for the Six Months Ended December 31, 2007 (unaudited) COUNTRY COUNTRY Growth Bond Fund Fund Investment Income: Dividends* $ 1,907,210 $ — Interest 142,089 3,641,385 Total investment income 2,049,299 3,641,385 Expenses: 12b-1 fees 121,300 21,831 Investment advisory fees (Note F) 843,030 356,055 Transfer agent fees 95,061 59,384 Professional fees 32,652 19,907 Printing 54,307 32,193 Custody fees 17,734 8,462 Trustee's fees 7,918 4,869 Administration fees 76,098 49,382 Accounting fees 36,445 40,118 Insurance 31,000 19,677 Registration fees 13,908 8,677 Other expense 2,343 5,986 Total expenses 1,331,796 626,541 Less: Expenses waived (Note F) (17,734 ) (21,344 ) Net expenses 1,314,062 605,197 Net Investment Income 735,237 3,036,188 Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments 5,282,192 117,761 Net change in unrealized appreciation / depreciation on investments (7,386,062 ) 4,572,071 Net realized and unrealized gain (loss) on investments (2,103,870 ) 4,689,832 Increase (Decrease) in Net Assets Resulting from Operations $ (1,368,633 ) $ 7,726,020 * Net of foreign taxes withheld of $ — $ — The accompanying notes are an integral part of these financial statements. 15 Statements of Changes in Net Assets COUNTRY Growth Fund COUNTRY Bond Fund Six Months Ended Six Months Ended 12/31/07 Year Ended 12/31/07 Year Ended (unaudited) 06/30/07 (unaudited) 06/30/07 Operations: Net investment income $ 735,237 $ 1,886,634 $ 3,036,188 $ 4,730,901 Net realized gain (loss) on investments 5,282,192 21,878,967 117,761 (7,723 ) Net change in unrealized appreciation / depreciation on investments (7,386,062 ) 10,408,035 4,572,071 (419,520 ) Net increase (decrease) in net assets resulting from operations (1,368,633 ) 34,173,636 7,726,020 4,303,658 Dividends and Distributions to Shareholders from Class Y (Note B): Net investment income (1,306,304 ) (2,284,061 ) (3,482,859 ) (4,494,893 ) Net realized gains on investments (16,512,888 ) (10,489,969 ) — (1,167 ) Total distributions — Class Y (17,819,192 ) (12,774,030 ) (3,482,859 ) (4,496,060 ) Dividends and Distributions to Shareholders from Class A (Note B): Net investment income (131,168 ) (162,182 ) (179,059 ) (228,476 ) Net realized gains on investments (1,656,116 ) (816,638 ) — (68 ) Total distributions — Class A (1,787,284 ) (978,820 ) (179,059 ) (228,544 ) Capital Stock Transactions — (Net) (Note C) 17,635,925 (5,325,786 ) 5,597,219 74,951,503 Total increase (decrease) in net assets (3,339,184 ) 15,095,000 9,661,321 74,530,557 Net Assets: Beginning of period 225,320,863 210,225,863 138,160,296 63,629,739 End of period* $ 221,981,679 $ 225,320,863 $ 147,821,617 $ 138,160,296 * Including undistributed net investment income of $ 55,161 $ 757,396 $ (522,026 ) $ 103,704 The accompanying notes are an integral part of these financial statements. 16 Financial Highlights The tables below set forth financial data for a share of capital stock outstanding throughout each of the periods presented. COUNTRY Growth Fund Six Months Ended December 31, 2007 Years Ended June 30, (unaudited) 2007 2006 2005 2004 2003 Class Y Shares Net asset value, beginning of year $ 26.38 $ 24.16 $ 23.44 $ 22.28 $ 19.24 $ 19.48 Income from investment operations Net investment income 0.08 0.21 0.26 0.21 0.14 0.14 Net realized and unrealized gains (losses) (0.28 ) 3.53 1.16 1.17 3.03 (0.26 ) Total from investment operations (0.20 ) 3.74 1.42 1.38 3.17 (0.12 ) Less Distributions Dividends from net investment income (0.16 ) (0.28 ) (0.20 ) (0.22 ) (0.13 ) (0.12 ) Distributions from capital gains (2.11 ) (1.24 ) (0.50 ) — — — Total distributions (2.27 ) (1.52 ) (0.70 ) (0.22 ) (0.13 ) (0.12 ) Net asset value, end of period $ 23.91 $ 26.38 $ 24.16 $ 23.44 $ 22.28 $ 19.24 Total investment return (0.63 )% 16.22 % 6.10 % 6.23 % 16.54 % (0.58 )% Ratios/Supplemental Data Net assets, end of period (in 000's) $ 201,796 $ 204,771 $ 197,245 $ 190,955 $ 175,300 $ 150,560 Ratio of expenses to average net assets: Before expense waiver 1.18 %* 1.20 % 1.25 % 1.25 % 1.25 % 1.16 % After expense waiver 1.17 %* 1.19 % 1.23 % 1.24 % 1.24 % 1.14 % Ratio of net investment income to average net assets: Before expense waiver 0.64 %* 0.83 % 1.03 % 0.92 % 0.64 % 0.78 % After expense waiver 0.65 %* 0.84 % 1.05 % 0.93 % 0.65 % 0.80 % Portfolio turnover rate(1) 8.64 % 33.17 % 18.82 % 14.57 % 12.41 % 9.94 % COUNTRY Growth Fund Six Months Ended December 31, 2007 Years Ended June 30, (unaudited) 2007 2006 2005 2004 2003 Class A Shares Net asset value, beginning of year $ 26.40 $ 24.18 $ 23.46 $ 22.30 $ 19.26 $ 19.47 Income from investment operations Net investment income 0.09 0.22 0.25 0.23 0.14 0.14 (2) Net realized and unrealized gains (losses) (0.29 ) 3.52 1.17 1.15 3.03 (0.23 ) Total from investment operations (0.20 ) 3.74 1.42 1.38 3.17 (0.09 ) Less Distributions Dividends from net investment income (0.16 ) (0.28 ) (0.20 ) (0.22 ) (0.13 ) (0.12 ) Distributions from capital gains (2.10 ) (1.24 ) (0.50 ) — — — Total distributions (2.26 ) (1.52 ) (0.70 ) (0.22 ) (0.13 ) (0.1 Net asset value, end of period $ 23.94 $ 26.40 $ 24.18 $ 23.46 $ 22.30 $ 19.26 Total investment return(3) (0.59 )% 16.21 % 6.10 % 6.22 % 16.52 % (0.42 )% Ratios/Supplemental Data Net assets, end of period (in 000's) $ 20,186 $ 20,550 $ 12,981 $ 9,594 $ 6,175 $ 2,375 Ratio of expenses to average net assets: Before expense waiver 1.18 %* 1.20 % 1.25 % 1.25 % 1.25 % 1.16 % After expense waiver 1.17 %* 1.19 % 1.23 % 1.24 % 1.24 % 1.14 % Ratio of net investment income to average net assets: Before expense waiver 0.64 %* 0.83 % 1.03 % 0.92 % 0.64 % 0.78 % After expense waiver 0.65 %* 0.84 % 1.05 % 0.93 % 0.65 % 0.80 % Portfolio turnover rate(1) 8.64 % 33.17 % 18.82 % 14.57 % 12.41 % 9.94 % (1) Calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. (2) Net investment income per share represents net investment income for the respective period divided by the monthly average shares of beneficial interest outstanding throughout the period. (3) Total investment return does not reflect sales load. * Annualized. The accompanying notes are an integral part of these financial statements. 17 Financial Highlights The tables below set forth financial data for a share of capital stock outstanding throughout each of the periods presented. COUNTRY Bond Fund Six Months Ended December 31, 2007 Years Ended June 30, (unaudited) 2007 2006 2005 2004 2003 Class Y Shares Net asset value, beginning of year $ 9.91 $ 9.84 $ 10.34 $ 10.28 $ 10.98 $ 10.46 Income from investment operations Net investment income 0.22 0.42 0.42 0.41 0.43 0.45 Net realized and unrealized gains (losses) 0.33 0.07 (0.49 ) 0.17 (0.40 ) 0.53 Total from investment operations 0.55 0.49 (0.07 ) 0.58 0.03 0.98 Less Distributions Dividends from net investment income (0.26 ) (0.42 ) (0.42 ) (0.42 ) (0.42 ) (0.45 ) Distributions from capital gains — (0.00 )(3) (0.01 ) (0.10 ) (0.31 ) (0.01 ) Total distributions (0.26 ) (0.42 ) (0.43 ) (0.52 ) (0.73 ) (0.46 ) Net asset value, end of period $ 10.20 $ 9.91 $ 9.84 $ 10.34 $ 10.28 $ 10.98 Total investment return 5.60 % 5.08 % (0.67 )% 5.74 % 0.43 % 9.59 % Ratios/Supplemental Data Net assets, end of period (in 000's) $ 140,567 $ 131,593 $ 60,151 $ 48,166 $ 39,813 $ 47,784 Ratio of expenses to average net assets: Before expense waiver 0.88 %* 0.91 % 1.22 % 1.24 % 1.18 % 1.12 % After expense waiver 0.85 %* 0.85 % 0.85 % 0.85 % 0.85 % 0.85 % Ratio of net investment income to average net assets: Before expense waiver 4.23 %* 4.16 % 3.88 % 3.61 % 3.62 % 3.88 % After expense waiver 4.26 %* 4.22 % 4.25 % 4.00 % 3.95 % 4.15 % Portfolio turnover rate(1) 23.95 % 25.97 % 17.46 % 27.37 % 77.46 % 74.73 % COUNTRY Bond Fund Six Months Ended December 31, 2007 Years Ended June 30, (unaudited) 2007 2006 2005 2004 2003 Class A Shares Net asset value, beginning of year $ 9.99 $ 9.92 $ 10.42 $ 10.36 $ 11.05 $ 10.54 Income from investment operations Net investment income 0.22 0.42 0.42 0.41 0.43 0.45 Net realized and unrealized gains (losses) 0.33 0.07 (0.49 ) 0.17 (0.39 ) 0.52 Total from investment operations 0.55 0.49 (0.07 ) 0.58 0.04 0.97 Less Distributions Dividends from net investment income (0.26 ) (0.42 ) (0.42 ) (0.42 ) (0.42 ) (0.45 ) Distributions from capital gains — (0.00 )(3) (0.01 ) (0.10 ) (0.31 ) (0.01 ) Total distributions (0.26 ) (0.42 ) (0.43 ) (0.52 ) (0.73 ) (0.46 ) Net asset value, end of period $ 10.28 $ 9.99 $ 9.92 $ 10.42 $ 10.36 $ 11.05 Total investment return(2) 5.56 % 5.15 % (0.76 )% 5.69 % 0.53 % 9.42 % Ratios/Supplemental Data Net assets, end of period (in 000's) $ 7,255 $ 6,567 $ 3,479 $ 2,804 $ 1,993 $ 1,137 Ratio of expenses to average net assets: Before expense waiver 0.88 %* 0.91 % 1.22 % 1.24 % 1.18 % 1.12 % After expense waiver 0.85 %* 0.85 % 0.85 % 0.85 % 0.85 % 0.85 % Ratio of net investment income to average net assets: Before expense waiver 4.23 %* 4.16 % 3.88 % 3.61 % 3.62 % 3.88 % After expense waiver 4.26 %* 4.22 % 4.25 % 4.00 % 3.95 % 4.15 % Portfolio turnover rate(1) 23.95 % 25.93 % 17.46 % 27.37 % 77.46 % 74.73 % (1) Calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. (2) Total investment return does not reflect sales load. (3) Amount is less than $0.005 per share. * Annualized. The accompanying notes are an integral part of these financial statements. 18 COUNTRY Mutual Funds — Notes to Financial Statements December 31, 2007 (unaudited) Note (A) Organization and Significant Accounting Policies:The COUNTRY Mutual Funds Trust represent a series of four funds (referred to herein as “Funds”). Each of the Funds has distinct investment objectives and policies. These financial statements contain two of the four Funds. The two Funds are as follows: COUNTRY Growth Fund (“Growth Fund”) and COUNTRY Bond Fund (“Bond Fund”). The COUNTRY Mutual Funds Trust was organized as a business trust under the laws of Delaware on August 13, 2001. The Funds were reorganized as a series of the trust effective October 31, 2001. The Funds are registered under the Investment Company Act of 1940 (the “Act”), as amended, as diversified, open-ended management investment companies. The Funds offer Class A and Class Y shares. Class A shares are sold with a front-end sales charge. Class Y shares have no sales charge and are offered only to qualifying institutional investors and shareholders of any COUNTRY Fund on or before March 1, 2002 who have continuously owned shares of any COUNTRY Fund since that date and to certain others who meet the standards set out in the Funds’ Prospectus. Class A shares sales charge is calculated as follows: Sales Charge as % of Amount of Transaction Offering Price Growth Up to $49,999 5.50% $50,000-$99,999 4.50% $100,000-$249,999 3.50% $250,000-$499,999 2.50% $500,000-$999,999 2.00% $1,000,000 & Above 0% Bond Up to $49,999 4.25% $50,000-$99,999 4.00% $100,000-$249,999 3.50% $250,000-$499,999 2.50% $500,000-$999,999 2.00% $1,000,000 & Above 0% The Funds’ prospectus provides descriptions of each Fund’s investment goals and principal strategies. Both classes of shares have identical voting, dividend, liquidation and other rights, and the same terms and conditions. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. The following is a summary of significant accounting policies consistently followed by each Fund in the preparation of its financial statements. (1) Security Valuation: In valuing a Fund’s assets for calculating net asset value, readily marketable portfolio securities listed on a national securities exchange are valued at the last sale price on the business day as of which such value is being determined.If there has been no sale on such exchange on such day, the security is valued at the closing bid price on such day.Securities primarily traded in the Nasdaq National Market System for which market quotations are readily available are valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities are valued at the last bid price on the day of valuation. Over-the-counter securities not listed on the Nasdaq National Market System are valued at the mean of the current bid and asked prices. Securities other than short-term securities may also be valued on the basis of prices provided by a pricing service when such prices are believed by the Advisor to reflect the fair market value of such securities. Short-term investments, such as those with a remaining maturity of 60 days or less at the time of purchase, are valued at amortized cost, which approximates fair market value. Securities may be valued at fair value as determined in good faith by the Board of Trustees. (2) Investment Income and Securities Transactions:Dividend income, less foreign taxes withheld, if any, is recorded on the ex-dividend date. Interest income is accrued daily and adjusted, if necessary, for accretion of discount and amortization of premium. Securities transactions are accounted for on the trade date basis. Gains or losses on the sale of securities are determined by use of the specific identification method for both financial reporting and income tax purposes. (3) Federal Income Taxes:The Funds have elected to be treated as “regulated investment companies” under Subchapter M of the Internal Revenue Code and intend to distribute substantially all of their net taxable income annually. Accordingly, no provisions for Federal income taxes have been recorded in the accompanying financial statements. (4) Dividends and Distributions:Dividends and distributions to shareholders are recorded on the ex-dividend date. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles (“GAAP”). (5) Other:Expenses shared by the Trust are generally allocated to each Fund based upon relative net assets. Expenses directly attributable to a specific Fund are allocated directly to that Fund. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based upon relative net assets. Expenses directly attributable to a specific class of shares are allocated directly to that class. Note (B) Dividends from Net Investment Income and Distributions of Capital Gains:The Growth Fund declares and distributes net investment income dividends to shareholders twice a year. The Bond Fund declares and distributes net investment income dividends to shareholders monthly. Dividends are automatically reinvested in additional Fund shares, at the then current net asset value, for those shareholders that have elected the reinvestment option. Net realized gains from investment transactions, if any, of all Funds are distributed at least annually. Note (C) Capital Stock:At December 31, 2007, each of the Funds is authorized to issue an unlimited number of shares. 19 COUNTRY Mutual Funds — Notes to Financial Statements December 31, 2007 (unaudited) (continued) Transactions in capital stock were as follows: GROWTH FUND Six Months Ended Year Ended December 31, 2007 June 30, 2007 Shares Amount Shares Amount Class A Shares sold 65,923 $ 1,619,633 166,506 $ 4,157,583 Shares issued in connection with the Acquisition of Country Balanced Fund — — 192,276 4,597,329 Shares issued through reinvestment of dividends 74,948 1,786,963 40,556 978,569 Shares redeemed (75,879 ) (1,857,687 ) (157,881 ) (3,946,319 ) Total Class A transactions 64,992 1,548,909 241,457 5,787,162 Class Y Shares sold 477,726 11,741,820 980,933 24,364,750 Shares issued in connection with the Acquisition of Country Balanced Fund — — 675,134 16,128,944 Shares issued through reinvestment of dividends 715,860 17,053,670 503,143 12,081,110 Shares redeemed (517,524 ) (12,708,474 ) (2,561,536 ) (63,687,752 ) Total Class Y transactions 676,062 16,087,016 (402,326 ) (11,112,948 ) Net increase (decrease) in capital stock 741,054 $ 17,635,925 (160,869 ) $ (5,325,786 ) BOND FUND Six Months Ended Year Ended December 31, 2007 June 30, 2007 Shares Amount Shares Amount Class A Shares sold 87,791 $ 891,298 201,055 $ 2,025,670 Shares issued in connection with the Acquisition of Country Short Term Bond Fund — — 201,336 2,037,525 Shares issued through reinvestment of dividends 17,593 179,036 22,676 228,459 Shares redeemed (57,238 ) (583,662 ) (118,590 ) (1,197,609 ) Total Class A transactions 48,146 486,672 306,477 3,094,045 Class Y Shares sold 2,509,990 25,365,153 4,613,197 46,198,200 Shares issued in connection with the Acquisition of Country Short Term Bond Fund — — 4,053,949 40,701,553 Shares issued through reinvestment of dividends 328,549 3,316,720 424,464 4,242,820 Shares redeemed (2,334,560 ) (23,571,326 ) (1,926,024 ) (19,285,115 ) Total Class Y transactions 503,979 5,110,547 7,165,586 71,857,458 Net increase in capital stock 552,125 $ 5,597,219 7,472,063 $ 74,951,503 Note (D) Investment Transactions: Purchases and sales of investment securities, other than U.S. government obligations and short-term investments, for the period ended December 31, 2007 were as follows: Purchases Sales Growth Fund $18,917,864 $24,913,852 Bond Fund $29,093,565 $12,220,197 For the period ended December 31, 2007, the aggregate cost of purchases and proceeds from sales of U.S. government obligations were as follows: Purchases Sales Growth Fund $ — $ — Bond Fund $3,534,629 $19,155,574 Note (E) Income Tax Information: At June 30, 2007, the components of accumulated earnings (losses) on a tax basis were as follows: Growth Fund Bond Fund Cost of investments $ 156,182,660 $ 139,133,577 Gross unrealized appreciation $ 71,707,303 $ 347,434 Gross unrealized depreciation (2,459,901 ) (2,595,532 ) Net unrealized appreciation/(depreciation) $ 69,247,402 $ (2,248,098 ) Undistributed ordinary income $ 1,923,944 $ 103,704 Undistributed long-term capital gains 14,383,979 — Total distributable earnings $ 16,307,923 $ 103,704 Other accumulated losses and temporary differences $ — $ (405,225 ) Total accumulated earnings (losses) $ 85,555,325 $ (2,549,619 ) The difference between cost of investments for financial reporting and cost of investments for Federal income tax is due primarily to timing differences in recognizing certain gains and losses on security transactions (e.g., wash sale deferrals). 20 COUNTRY Mutual Funds — Notes to Financial Statements December 31, 2007 (unaudited) (continued) The tax character of distributions paid during the six months ended December 31, 2007 and the year ended June 30, 2007 were as follows: For Six Months Ended For the Year Ended December 31, 2007 June 30, 2007 Growth Fund Ordinary income $ 1,437,472 $ 2,614,170 Long-term capital gain 18,169,004 11,138,680 $ 19,606,476 $ 13,752,850 For Six Months Ended For the Year Ended December 31, 2007 June 30, 2007 Bond Fund Ordinary income $ 3,661,918 $ 4,724,604 Long-term capital gain — — $ 3,661,918 $ 4,724,604 The Funds designated as long-term capital gain dividend, pursuant to Internal Revenue Code Section 852(b)(3), the amount necessary to reduce the earnings and profits of the Funds related to net capital gain to zero for the tax year ended June 30, 2008. Capital loss carryovers and post-October loss deferrals as of June 30, 2007 were as follows: Net Capital Capital Loss Post-October Loss Carryover Loss Carryover(1) Expiration Deferral(2) Bond Fund $ 88,505 6/30/2015 $ 9,059 70,112 * 6/30/2012 120,116 * 6/30/2013 117,433 6/30/2014 (1) Capital gain distributions will resume in the future to the extent gains realized in excess of the available carryovers. (2) Loss is recognized for tax purposes on July 1, 2007. * Capital loss carryovers from Short-Term Bond Fund. On July 13, 2006, the Financial Accounting Standards Board (FASB) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax expense in the current year.Adoption of FIN 48 is required as of the date of the last Net Asset Value (“NAV”) calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date.Effective July 1, 2007, the Funds adopted FIN 48.Management has evaluated the impact of FIN 48 and has determined there is no material impact to the financial statements. Note (F) Advisory and Other Related Party Transactions:Under its Advisory Agreements with the Funds, COUNTRY Fund Management, a department of COUNTRY Trust Bank (the “Advisor”) provides investment advisory services for the Funds. The Funds pay the Advisor at the following annual percentage rates of the average daily net assets of each Fund: Growth Fund 0.75%; and Bond Fund 0.50%. These fees are accrued daily and paid to the Advisor monthly. COUNTRY Trust Bank serves as the Funds’ Custodian, without compensation after voluntary waivers. Custody fees waived for Growth Fund and Bond Fund for the six months ended December 31, 2007 were: $17,734 and $8,462, respectively. The Advisor agreed to reduce its fees and reimburse the Bond Fund to the extent total annualized expenses exceed 0.85% of average daily net assets.This agreement has been in effect for the Bond Fund since November 1, 1997 as a non-contractual waiver.Effective January 30, 2002, this agreement became contractual.These agreements may be terminated at any time after October 31, 2008. Investment advisory fees and expenses reimbursed by the Advisor, for the six months ended December 31, 2007, were as follows: Expenses Advisory Advisory Reimbursed Rate Fee by Advisor* Growth Fund 0.75% $843,030 $— Bond Fund 0.50% $365,055 $12,882 * Excludes waiver of custody fees. At December 31, 2007, 59.0% of the shares outstanding of the Growth Fund and 92.4% of the shares outstanding of the Bond Fund are represented by omnibus accounts held for the benefit of the COUNTRY Trust Bank’s clients, including a defined contribution benefit plan sponsored by the COUNTRY Trust Bank. The legal counsel to the Funds also serves as in-house counsel to the Advisor and COUNTRY Trust Bank and as secretary to the Funds. Legal fees expensed by the Growth Fund and Bond Fund during the six months ended December 31, 2007 were: $16,115, and $8,918, respectively. Note (G) Distribution Services Agreements:Quasar Distributors, LLC serves as the Funds’ Distributor. Pursuant to Rule 12b-1 adopted by the Securities and Exchange Commission under the Act, the Funds have each adopted a Plan of Distribution (the “Plans”), effective October 31, 2001. The Plans permit the Funds to pay certain expenses associated with the distribution of their shares. The maximum annual contractual fee under the Plans is 0.25% of the average daily net assets of each Fund. For the six months ended December 31, 2007, the Rule 12b-1 expenses incurred by the Growth Fund and the Bond Fund were 0.11% and 0.03%, respectively. Note (H) New Accounting Standards:In September 2006, the FASB issued Statement No. 157, “Fair Value Measurements” (FAS 157). This standard clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosures about the use of fair 21 COUNTRY Mutual Funds — Notes to Financial Statements December 31, 2007 (unaudited) (continued) value measurements.FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years, which will first be seen in the December 31, 2008 financial statements.As of December 31, 2007, the Funds do not believe the adoption of FAS 157 will impact the amounts reported in the financial statements, however, additional disclosures will be required about the inputs used to develop the measurements of fair value and the effect of certain of the measurements reported in the statement of operations for a fiscal period. 22 COUNTRY Mutual Funds — Approval of Advisory Contract The Funds’ investment advisor is COUNTRY Fund Management, a department of COUNTRY Trust Bank.The Funds and the advisor have entered into investment advisory agreements with respect to each Fund which are renewable annually by the Board of Trustees or by votes of a majority of each Fund’s outstanding voting securities.Any such renewals must also be approved by the votes of a majority of each Fund’s trustees who are not parties to the agreements or interested persons of any such party, cast in person at a meeting called for the purpose of voting on such approvals.The agreements may be terminated without penalty at any time by the Board of Trustees of a Fund, by votes of the shareholders or by the advisor upon sixty days written notice.The agreements terminate automatically if assigned. In considering the Investment Advisory Agreement, the trustees considered several factors they believed, in their own business judgment, to be relevant in reviewing the Investment Management Services Agreement including but not limited to the investment advisor’s cost in providing the service, reasonableness of the investment advisory fees, performance of the funds, quality and extent of services provided, and the expense ratios of the Funds relative to other comparable funds. To assist the Board in its evaluation of the quality of the advisor’s services, the Board received a memorandum from the advisor with information factors relevant to the Board’s decision on whether to renew the Investment Advisory Agreement.The information below summarizes the Board’s consideration in connection with its approval of the Agreement.In deciding to approve the Agreement, the Board did not identify a single factor as controlling and this summary does not describe all of the matters considered.However, the Board concluded that each of the various factors referred to below collectively favored such approval. The Board received and considered various data and information regarding the nature, extent and quality of services provided to the Fund by the advisor under the Agreement.The advisor’s most recent registration form on the Securities and Exchange Commission’s Form ADV Part II was provided to the Board.Also reviewed and analyzed by the Board were the background, education and experience of the advisor’s key investment personnel as well as portfolio manager compensation issues.The Board further considered the sources of information used by the advisor as the basis for investment advice as well as the methods investment personnel used to evaluation such information.The Board also analyzed and reviewed the trading strategies of the Funds.The Board concluded that these factors supported renewal of the Agreements. In evaluating the costs of the services provided to the Funds by the advisor, the Board received statistical and other information regarding the Funds’ total expense ratio and its various components, including management fees and investment-related expenses.The information included a comparison of the Funds’ various expenses to Lipper Benchmark industry averages for each particular Fund’s peer group industry average.The Board also reviewed and analyzed a summary of determination criteria for compensation of Portfolio Managers.Based on these factors, the Board concluded that the fees under the Agreement were reasonable and fair in light of the nature and quality of the services provided by the advisor. The Board further reviewed and analyzed the advisor’s current compliance program and reviewed summaries of the advisor’s policies on such compliance issues as revenue sharing, broker commission allocations, soft dollars, directed brokerage, business continuity, portfolio holdings disclosure policies, and proxy voting policy.The advisor’s procedures for market timing and late trading were also reviewed.The Board concluded that the factors reviewed and analyzed favored approval of the Investment Advisory Agreement. 23 COUNTRY Mutual Funds — Trustees and Officers Information COUNTRY Mutual Funds Trust(1) Trustees and Officers Name/ Principal Occupation During Past Five Years Address(2)/Birthday Age Position Held and Other Directorships Held by Trustee William G. Beeler 68 Trustee since Chairman, Environment Committee to Study McLean County into the 21st (2/26/39) October 2005 Century; Past Chairman, McLean County Cooperative Extension Council; Past Member, McLean County Zoning Board of Appeals; McLean County Regional Planning Commission; Past Chairman, McLean County Livestock Association. Farmer. Charlot R. Cole 66 Trustee since 1996 Property Developer, 1979 to date; Member Macoupin-Greene County Cooperation (6/12/41) Extension Council (formerly Macoupin County Cooperative Extension Council), 1992 to date and President, 1995 to date; Secretary/Treasurer, Cole Farms, Inc., 1993 to date.Farmer. Nancy J. Erickson 50 Trustee since 1995 President of McHatton Farm Management, Inc., 1981 to date.Farmer. (8/24/57) Robert D. Grace 60 Trustee since 2001 Director, Illini FS, Inc., 1990 to date; Secretary, Illini FS, Inc., 1997 to date. (3/20/47) Farmer. Robert W. Weldon 73 Trustee since 2003 Retired. Board Member, Town of Normal Police Pension Board, 2001 to date. (1/30/34) William H. Olthoff* 64 Trustee since July 2007 Director: Illinois Agricultural Association and Affiliated Companies, 2000 to date; (7/11/43) Director: COUNTRY Trust Bank, 2003 to date; Farmer. Carson H. Varner, Jr. 62 Trustee since March 2007 Professor of Business Law, College of Business, Illinois State University, 1984 to (5/18/45) date; Farm Manager, Varner Farms, Edgar County, Illinois, 1980 to date. Kurt Bock 54 Treasurer since Treasurer: Illinois Agricultural Association and Affiliated Companies (3), July 1, (4/14/53) July 2005 2005 to date; Assistant Treasurer, Illinois Agricultural Association, June 1 to June 30, 2005; Chief Executive Officer, IAA Credit Union 2003 to 2005; Commander, United States Air Force, 2000 to 2003. Peter J. Borowski 57 Controller since Vice President and Controller, COUNTRY Trust Bank 2005 to date and (5/10/50) July 2005 COUNTRY Insurance and Financial Services 2003 to date. Barbara L. Mosson 55 Chief Compliance Compliance Officer, COUNTRY Trust Bank, 2000 to date; Compliance Officer, (4/30/52) Officer, Anti-Money Busey Bank, 1996 to 2000 including predecessor company. Laundering Compliance Officer since 2004 Bruce D. Finks 54 Vice President since 1996 Vice President – Investments:COUNTRY Trust Bank, 1995 to date (4). (1/31/53) Scott Hancock 50 Vice President Vice President Trust Services and Trust Officer: COUNTRY Trust Bank (4), (7/4/57) beginning January 2008 Beginning January 2008; Director of the Retirement and Investment Services Department: COUNTRY Trust Bank (4), 2000 to 2007. John D. Blackburn 59 Vice President since 2001 Chief Executive Officer:COUNTRY Insurance & Financial Services (5), 2001 to (4/2/48) date. Robert W. Rush, Jr. 62 Vice President since 1999 Senior Vice President & Trust Officer: COUNTRY Trust Bank, 1999 to date. (9/3/45) Richard L. Guebert, Jr. 56 Vice President Director and Vice President: Illinois Agricultural Association and Affiliated (8/9/51) since 2004 Companies(3), 2003 to date; Vice President: COUNTRY Trust Bank, 2003 to date; President-Randolph County Farm Bureau, 1997 to 2003.Farmer. Philip T. Nelson* 50 Trustee and President Director and President: Illinois Agricultural Association and Affiliated Companies, (6/12/57) since December 10, 2003 2003 to date; Director and President and Chairman of the Board: COUNTRY Trust Bank, 2003 to date; Director: American Farm Bureau Federation and certain of its Affiliated Companies, 2004 to date; President: Country Capital Management Company, 2003 to date; Farmer. James M. Jacobs 41 General Counsel and General Counsel and Secretary: Illinois Agricultural Association and Affiliated (6/19/66) Secretary beginning Companies, February 2008 to date; Various Attorney Positions: Illinois February 2008 Agricultural Association and Affiliated Companies, April 2005 to February 2008; General Counsel and Secretary: COUNTRY Trust Bank, February 2008 to date; Director: Murphy, Rogers, Slass and Gambel, 1999 to 2005. (1) All trustees represent all four portfolios of the COUNTRY Mutual Funds complex.COUNTRY Mutual Funds Trust currently is comprised of the following four portfolios:COUNTRY Growth Fund, COUNTRY Bond Fund, COUNTRY VP Growth Fund, and COUNTRY VP Bond Fund. (2) The mailing address for all officers and trustees of the funds is c/o COUNTRY Trust Bank, 1705 N. Towanda Avenue, Bloomington, Illinois 61702. (3) Affiliated Companies of the Illinois Agricultural Association include, without limitation, members of the COUNTRY Insurance & Financial Services Group, Illinois Agricultural Holding Co., AgriVisor Services, Inc., Illinois Agricultural Service Company and IAA Foundation. (4) COUNTRY Trust Bank was formed on May 1, 2000 and is the successor to IAA Trust Company, an Illinois corporation with trust powers which was reorganized into a federal thrift. (5) COUNTRY Insurance & Financial Services is a group of insurance and financial services companies which includes: COUNTRY Mutual Insurance Company, COUNTRY Preferred Insurance Company, COUNTRY Casualty Insurance Company, COUNTRY Life Insurance Company, COUNTRY Investors Life Assurance Company, COUNTRY Capital Management Company, COUNTRY Trust Bank and CC Services, Inc. and other Affiliated Companies. * Interested Trustees 24 Availability of Proxy Voting Information Information regarding how the Funds vote proxies relating to portfolio securities is available without charge upon request by calling toll-free at 1-800-245-2100 and the SEC’s website at www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the period ending June 30, 2007 will be available after August 31, 2007 on the SEC’s website at www.sec.gov or by calling the toll-free number listed above. Availability of Quarterly Portfolio Schedule The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q.The Funds will file Form N-Q for the first and third quarters of each fiscal year.The Funds’ Form N-Q are on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 25 (This Page Intentionally Left Blank.) Statement of Additional Information (SAI): The SAI contains more detailed information on all aspects of the Funds.It has been filed with the Securities and Exchange Commission and is incorporated by reference. To request a free copy of the current SAI please write or call COUNTRY Funds U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 (800) 245-2100 or contact COUNTRY Fund Management, a department of COUNTRY Trust Bank (309) 821-4600 Information about the Funds (including the SAI) can be reviewed and copied at the Commission’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling the Commission at 1-202-551-8090.Reports and other information about the Funds are available on the EDGAR Database on the Commission’s Internet site at http://www.sec.gov.You may request documents from the SEC, upon payment of a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Commission’s Public Reference Section, Washington, D.C. 20549-0102.To aid you in obtaining this information, the Funds’ 1940 Act registration number is 811-10475. Investment management, retirement, trust and planning services COUNTRY Trust Bank 1705 N. Towanda Ave., PO Box 2020 Bloomington, IL 61702-2020 www.countryinvestment.com SEC file # 811-10475 COUNTRY Mutual Funds Trust COUNTRY Growth Fund COUNTRY Bond Fund Board of Trustees Robert W. Weldon Philip T. Nelson William G. Beeler Charlot R. Cole William H. Olthoff Nancy J. Erickson Roger D. Grace Carson H. Varner Jr. Officers Philip T. Nelson, President Richard L. Guebert, Jr., Vice President Bruce D. Finks, Vice President Robert W. Rush Jr., Vice President John D. Blackburn, Vice President Scott Hancock, Vice President Derek C. Vogler, Vice President James M. Jacobs, Secretary and General Counsel Kurt F. Bock, Treasurer Peter J. Borowski, Controller Barbara L. Mosson, Chief Compliance Officer and Anti-Money Laundering Compliance Officer Investment Advisor COUNTRY Fund Management, a Department of COUNTRY Trust Bank Bloomington, Illinois Distributor Quasar Distributors, LLC Milwaukee, Wisconsin Transfer Agent U.S. Bancorp Fund Services, LLC Milwaukee, Wisconsin Custodian COUNTRY Trust Bank 1705 N. Towanda Ave. Bloomington, Illinois61702-2020 www.countryinvestment.com Independent Registered Public Accounting Firm Ernst & Young LLP Chicago, Illinois General Counsel James M. Jacobs, Esq. Office of the General Counsel Bloomington, Illinois This Report has been prepared for the general information of shareholders of the Funds and is not authorized for distribution to prospective investors unless preceded or accompanied by an effective Prospectus which contains details concerning the sales charge and other pertinent information. F30-113-06 (02/08) Item 2. Code of Ethics. Not applicable for semi-annual reports. Item 3. Audit Committee Financial Expert. Not applicable for semi-annual reports. Item 4. Principal Accountant Fees and Services. Not applicable for semi-annual reports. Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board of directors/trustees. Item 11. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit. Not applicable. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)COUNTRY Mutual Funds Trust By (Signature and Title)* /s/ Philip T. Nelson Philip T. Nelson, President Date 2/27/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Philip T. Nelson Philip T. Nelson, President Date 2/27/08 By (Signature and Title)* /s/ Kurt F. Bock Kurt F. Bock, Treasurer Date 2/27/08 * Print the name and title of each signing officer under his or her signature.
